DETAILED ACTION
Election/Restrictions
This application discloses the following patentably distinct species of a mini-scope:
The first embodiment of 2A and 2B;
The second embodiment of Fig. 3;
The third embodiment of Fig. 3A;
The fourth embodiment of Fig. Figs. 6A-6E; and
The fifth embodiment of Figs. 7A-7D.
The species of miniscopes are independent or distinct because they require different combination, location and placement of unique features.  In addition, these species are not obvious variants of each other based on the current record.
If Applicant chooses to elect the species of 6A-6E, this application further contains claims directed to the following patentably distinct sub-species of the engagement surface:
The first embodiment of Fig. 6D; and
The second embodiment of Fig. 6E.
The species of engagement surfaces are independent or distinct because they require different combination, location and placement of unique features.  In addition, these species are not obvious variants of each other based on the current record.
This application also discloses the following patentably distinct species of the quick-connect/release connection structure:
The first embodiment of Figs. 6A-6E; and
The second embodiment of Figs. 7A-7D.
The species of connection structures are independent or distinct because they require different combination, location and placement of unique features.  In addition, these species are not obvious variants of each other based on the current record.
This application discloses the following patentably distinct species of the port configuration:
The first embodiment of Fig. 4; and
The second embodiment of Fig. 5.
The species of port configurations are independent or distinct because they require different combination, location and placement of unique features.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  For example, the port configurations and quick-connect/release connection structure to not cooperate together for each individual design and the different miniscopes designs require different configurations for both the port and the connection configurations.  Further, the number of species is large enough that it adds to the search burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

A telephone call was made to Trevor Copeland (Reg. No. 50,292) on 06/03/2020 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENJA FRANKERT whose telephone number is (408)918-7624.  The examiner can normally be reached on Monday - Friday 8:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s primary, Alexandra Newton can be reached on (571) 270-1618.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G. F./
Examiner, Art Unit 3795

/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795